 

Exhibit 10.1

 

ACCELERATED CONVERSION AND NOTE TERMINATION AGREEMENT

 

THIS ACCELERATED CONVERSION AND NOTE TERMINATION AGREEMENT (the “Agreement”)
dated OCTOBER 16, 2013, is by and among Advazis, Inc., a Delaware corporation
(the “Company”) and JMJ FINANCIAL (“JMJ”) (together, the “Parties”).

 

WHEREAS, the Company issued $800,000 Promissory Notes to JMJ on April 26, 2013
(the “April Note”) and September 4, 2013 (the “September Note,” and together
with the April Note, the “Notes”);

 

WHEREAS, JMJ paid $1,000,000 Consideration for the April Note on April 26, 2013,
June 27, 2013, and August 14, 2013, and paid Consideration for the September
Note on September 4, 2013, all as set forth in Exhibit A to this Agreement
(“Exhibit A”);

 

WHEREAS, on the date of this Agreement, the outstanding principal amount of the
Notes, including interest, OID, and any other fees, is $1,166,666.68 as set
forth on Exhibit A;

 

WHEREAS, the terms of the Notes permit JMJ to pay additional Consideration to
the Company in such amounts and at such dates as JMJ may choose in its sole
discretion;

 

WHEREAS, the Company anticipates closing of a public offering of common stock
and warrants to purchase shares of common stock pursuant to the S-1 registration
statement, file number 333-188637, filed with the SEC on May 15, 2013, as
subsequently amended (the “Public Offering”); and

 

WHEREAS, the Company desires that JMJ accelerate its conversion of the Notes
into shares of common stock of the Company, that the Notes be cancelled, and
that JMJ agree to a lock-up on sales of its shares of common stock of the
Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.Fees. At the Closing, the Company shall pay JMJ the following Fees, which
shall be added to the balance of the Notes and which shall tack back (for
purposes of Rule 144 under the Securities Act of 1933) to the Effective Dates of
each Note (as defined in the Notes) in proportion to the outstanding balance on
each Note:

 

Accelerated Conversion Fee  $125,000  Note Termination Fee  $150,000  Lock-up
Fee  $125,000     $400,000 

 

2.Accelerated Conversion. At the Closing, JMJ shall convert the entire
$1,566,666.68 outstanding balance of the Notes (including the Fees) into duly
and validly issued, fully paid and non-assessable shares of common stock of the
Company at a conversion price of $2.00 per share, which results in 783,333
shares (the “Shares”).

 



 

 

 

3.Note Termination. At the Closing, immediately following the accelerated
conversion described above, the Notes shall be cancelled and terminated with no
remaining obligations by either Party.

 

4.Lock-Up. JMJ agrees that it shall not sell any of the Shares during the first
60 calendar days after the date of this Agreement. JMJ also agrees that during
the period starting on the 61st calendar day after the date of this Agreement
through the 90th calendar day after the date of this Agreement, JMJ will limit
the number of Shares it sells on any day to such number of Shares as equals 10%
of the trading volume of the Company’s common stock on such day, unless
otherwise agreed in writing by the Company. JMJ further agrees that it shall not
engage in any short sales of common stock of the Company at any time.

 

5.Closing Conditions. The Closing is conditioned on all of the following
conditions being satisfied (or waived in writing by JMJ) on or before October
25, 2013: (i) the Public Offering has closed; (ii) the Public Offering raises
net proceeds to the Company (after underwriter’s discount) of at least
$15,000,000; (iii) the Company issues at least four million shares of common
stock in the Public Offering; and (iv) the number of outstanding shares of the
Company after the Public Offering (not including shares reserved for issuance
upon exercise of warrants or other derivative securities, but including the
Shares that will be issued to JMJ under this Agreement) is at least 10 million
shares; and (v) a listing on the Nasdaq stock exchange. If all of the Conditions
are not satisfied (or waived by JMJ) on or before November 2, 2013, JMJ may
terminate this Agreement with written notice and it shall be cancelled and none
of the transactions contemplated herein shall occur.

 

6.Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur within three business days following the closing of the
Public Offering. The Company shall overnight the Shares to JMJ by Fedex or UPS
on or before the date of Closing. The Company shall issue the Shares in eight
share certificates with Rule 144 eligibility dates as follows:

 

Shares Consideration  Rule 144 Eligible Date 175,000 Shares Payment 4/26/13
 October 26, 2013       60,000 Shares Prorated Fees for 4/26/13  October 26,
2013   Payment         58,334 Shares Payment 6/27/13  December 27, 2013      
20,000 Shares Prorated Fees for 6/27/13  December 27, 2013   Payment        
58,334 Shares Payment 8/14/13  February 14, 2014       20,000 Shares Prorated
Fees for 8/14/13  February 14, 2014   Payment         291,665 Shares Payment
9/4/13  March 4, 2014       100,000 Shares Prorated Fees for 9/4/13  March 4,
2014   Payment   783,333 Shares    

 



- 2 -

 

 

7.Miscellaneous

 

7.1Entire Agreement. This Agreement constitutes the entire agreement between the
parties in respect of the assignments contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement. This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.

 

7.2Mutual Release. Effective immediately upon Closing, each Party, on its own
behalf and on behalf of each of its past and present officers, directors,
shareholders, employees, agents, representatives, affiliates, subsidiaries,
divisions, predecessors, heirs, successors and administrators, hereby releases
and forever discharges the other Party and each of its respective past and
present affiliates, subsidiaries, predecessors, successors, and assigns, and
each of its respective past and present members, shareholders, employees,
agents, representatives, officers and directors, of and from any and all
demands, obligations, actions, claims (for indemnification or otherwise), causes
of action, rights, debts, liabilities, damages, costs, losses, expenses and
compensation of any kind, liquidated or unliquidated, anticipated or
unanticipated, known or unknown, matured or unmatured, now or hereinafter
existing; provided, however, nothing contained herein shall relieve any Party of
any of its obligations under this Agreement, or extinguish or modify any rights
that any Party may have under this Agreement.

 

7.3No Assignment. No Party may assign any right, benefit or interest in this
Agreement without the written consent of the other party, which consent may not
be unreasonably withheld. This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.

 

7.4Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

7.5Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to the Shares, JMJ has the right to have any such opinion
provided by its counsel. JMJ also has the right to have any such opinion
provided by the Company’s counsel.

 

7.6Counterparts and Electronic Means. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the day and year first written
above.

 



- 3 -

 

 

IN WITNESS WHEREOF the Parties have duly executed, or caused their duly
authorized representative, to execute this Agreement.

 

JMJ FINANCIAL   By:    /s/ Justin Keener Its Principal & Portfolio Manager  
ADVAXIS, INC.   By: /s/ Daniel J. O’Connor Name: Daniel J. O’Connor Title: Chief
Executive Officer   By: /s/ Mark J. Rosenblum Name: Mark J. Rosenblum Title:
Chief Financial Officer

 



- 4 -

 

 

Exhibit A

 

April Note*

 

Date  Consideration Paid   OID   Interest   Balance  4/26/2013  $300,000  
$33,333.33   $16,666.67   $350,000.00  6/27/2013  $100,000   $11,111.11  
$5,555.56   $116,666.67  8/14/2013  $100,000   $11,111.11   $5,555.56  
$116,666.67 

 

September Note

 

Date  Consideration Paid   OID   Interest   Balance  9/4/2013  $500,000  
$55,555.56   $27,777.78   $583,333.34 

 



Outstanding Balance on the Notes as of October 16, 2013  $1,166,666.68 
Accelerated Conversion Fee  $125,000  Note Termination Fee  $150,000  Lock-up
Fee  $125,000  Outstanding Balance after Fees  $1,566,666.68  Conversion Price 
 $2.00 per share  Number of Shares of Common Stock   783,333 

 

* On April 26, 2013, when the April Note was issued, JMJ paid $125,000 of
Consideration towards the April Note by surrendering and exchanging a Promissory
Note issued by the Company to JMJ on December 26, 2012 with a balance of
$125,000. Prior to the date of this Agreement, JMJ converted the entire balance
of the April Note attributable to the $125,000 payment of Consideration into
shares of common stock of the Company.

 



- 5 -

 